 304DECISIONS OF THENATIONALLABOR RELATIONS BOARDThorntonHeating Service,Inc. and Thornton Heat-ing & CoolingCo., alteregos and/or single em-ployerandSheetMetalWorkers'InternationalAssociationLocal No. 73. Case 13-CA-27005May 30, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn December 19, 1988, Administrative LawJudge Leonard M. Wagman issued the attached de-cision.The General Counsel filed exceptions and asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusionsand to adopt the recommendedOrder. IDECISIONSTATEMENT OF THE CASELEONARD M.WAGMAN,Administrative Law Judge.Upon a charge filed by the Union,Sheet Metal Workers'International Local No. 73, on June 26, 1987,1the Re-gional Director for Region 13 of the National Labor Re-lations Board(the Board)issued a complaint on October1.The complaint alleged that the Respondent,ThorntonHeating Service,Inc. and Thornton Heating & CoolingCo. (individually Thornton Heating and Thornton Heat-ing & Cooling),had violated Section 8(a)(5) and (1) oftheNational Labor RelationsAct (29 U.S.C. § 151 etseq.) (theAct), byrefusing to extend a collective-bar-gaining agreement to Thornton Heating and Cooling'semployees.Thornton Heating filed a timely answer de-nying that it had committed the alleged unfair laborpractice.Thornton Heating&Cooling did not file anyanswer to the complaint.I held the hearing in this case on January 4, 6, 7, 11,12,and 13, 1988, at Chicago,Illinois.On the entirerecord,including my observation of the demeanor of thewitnesses,and after considering the beefs filed by theGeneral Counsel and the Union,Imake the followingORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, ThorntonHeating Service, Inc. and Thornton Heating &Cooling Co., a single employer, Wheeling, Illinois,their officers, agents, successors, and assigns, shalltake the action set forth in the Order.iThe General Counsel excepts only to the ,fudge's failure to specify inhis recommended Order the time period for which the Respondentshould be required to apply the terms and conditions of the collective-bargainingagreementand make whole the affected unit employees TheGeneral Counsel argues that although the charge was not filed until June26, 1987, the 6-month limitations period of Sec 10(b) of the Act wastolled untilMarch 1987, when the Union was first put on notice of theRespondent's hiring of nonunion sheet metal workers The GeneralCounsel therefore contends that the remedy should extend back to theemployees' date of hire, i e , in November 1986, when the Respondent'sviolative conduct beganAs specifically found by the judge, the Respondent violated Sec8(a)(5) and (1) of the Act by failing to extend the collective-bargainingagreementto the sheet metal employees of Thornton Heating & Coolingon and after November 17, 1986 The judge's recommended remedy andOrder do not include anytime limitAdditionally, the limitations periodof Sec 10(b), which is an affirmative defense, has at no time been raisedby the Respondent Under these circumstances, it is clear that the remedyruns from the beginning of the violation, and we see no need to considerany 10(b) question or to modify the judge's recommended OrderJulieHughesandEmilie Fall,Esqs.,for the GeneralCounsel.Richard F. Nelson, Esq. (Rooks, Pitts and Poust),of Chi-cago,Illinois,for ThorntonHeatingService, Inc.Robert E.Waddell,ofWheeling,Illinois,forThorntonHeating & Cooling Co.Michael Daley, Esq. (Daley and George),of Chicago, Illi-nois, for the Charging Party.FINDINGS OF FACT1.JURISDICTION AND THE LABOR ORGANIZATIONINVOLVEDIn its answer to the complaint, Thornton Heatingdenied that its business operations satisfied the Board'sjurisdictional standards.At the hearing, Thornton Heat-ing moved for dismissal of this case on the ground thatits business did not satisfy the Board's applicable nonre-tail jurisdictional standard. In support of its position,Thornton Heating introduced a Board-commerce ques-tionnaire filled out by the firm's president, Fred Starck.According to Starck, Thornton Heating had neitherinflow nor outflow, direct nor indirect, during the 12months preceding November and did not otherwise satis-fy the Board's jurisdictional standard applicable to hisfirm. I find no merit in Thornton Heating's motion.Thornton Heating, by its answer, admitted that it is anIllinois corporation with an office and place of businessatWheeling, Illinois, where it engages "in the construc-tion industry, specifically fabricating, installing and serv-icingheating, air conditioning and ventilation equip-ment." Thornton Heating's records show that betweenMarch 18 and December 30, in the course and conductof its business, it purchased goods valued in excess of$50,000fromTemperatureEquipmentCorporation(T.E.C.). I find from the uncontradicted testimony ofTed Schuler, the treasurer of Temperature EquipmentCorporation, that his employer is a distributor of CarrierCorporation products, which it purchases directly fromplants located outside the State of Illinois. I also findfrom Schuler's testimony that during calendar years1985, 1986, and 1987, Thornton Heating annually pur-chased from T.E.C. Carrier products valued in excess ofiUnless otherwise stated, all dates occurred in 1987294 NLRB No. 26 THORNTON HEATING SERVICE$100,000.Accordingly,Ifind that Thornton Heating'sannual indirect inflow exceeds $50,000, and thus satisfiesthe Board's jurisdictional standards for nonretail enter-prises.Laborers Local 1082(Boggs Plastering),150 NLRB158, 170(1964). I further find,therefore,that ThorntonHeating is,and has been at all times material to this case,an employer engaged in commerce within the meaningof Section 2(2), (6), and(7) of the Act.International Har-vester Co.,247 NLRB 791(1980).In its answer to the complaint,Thornton Heating alsodenied that the Union is a labor organization within themeaning of Section 2(5) of the Act, which provides:The term "labor organization"means any organi-zation of any kind,or any agency or employee rep-resentation committee or plan,inwhich employeesparticipate andwhich exists for the purpose, inwhole or in part,of dealing with employers con-cerning grievances,labor disputes,wages, rates ofpay, hours of employment, or conditions of work.Contrary to Thornton Heating's position,the recordshows that the Union satisfies the requirements of Sec-tion 2(5) of the Act. Initially,I note that in its answer tothe complaint,Thornton Heating conceded that it wasparty to a collective-bargaining agreementwith theUnion covering its employees,effective from June 1,1986, untilMay 31, 1988. Indeed,I received in evidencecollective-bargaining agreements to which the Union hasbeen a party, running from June 1, 1983; until May 31,1988, as the exclusive representative of employees en-gaged in sheet metal work.These agreements includedprovisions regarding wages, hours of employment,griev-ances, and conditions of employment.Ialso find fromthe uncontradicted testimony of its business representa-tive,Anthony Scavone, that the Union's purpose is torepresent employees in collective bargaining with em-ployers and that employees participate in the Union byelecting officers,ratifying collective-bargaining agree-ments, and by other organizational activities.Ifind thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESA. The FactsSince 1974, Thornton Heating has engaged in the busi-ness of fabricating,installing,and servicing of heating,air-conditioning and ventilation equipment for commer-cial and residential customers.At all times material tothis case,Fred Starck and his wife, Sharen,have been,respectively,president and secretary of that corporationand, together,owners of all of its shares of stock. SinceDecember 17, 1985,Thornton Heating has been signato-ry to successive collective-bargaining agreements be-tween the Union and the Sheet Metal Contractors Asso-ciation,the last of which expired on May 31, 1988, cov-ering Thornton Heating's sheet metal workers. As of Oc-tober 30,1986, Thornton Heating's bargaining unit con-sisted of five employees305On November 17, 1986,Thornton Heating & Coolingwas incorporated as an Illinois corporation.Its articles ofincorporation recite as one of its purposes:To act as contractor or subcontractor for the instal-lation and servicing of all types of heating,ventilat-ing and air-conditioning systems.Thornton Heating was the source of Thornton Heating& Cooling's officers and superintendent.The new corpo-ration'spresidentwas and is Robert E.Waddell, who,prior to the birth of Thornton Heating&Cooling, hadbeen employed by Thornton Heating for 3 or 3-1/2 yearsin sales and estimating.Thornton Heating&Cooling'ssecretary,Tina Goldman,was, prior to November 17,1986, an employee of Thornton Heating. I note thatThornton Heating's annual corporate report to the Stateof Illinois shows that she was assistant secretary of thatcorporation as of January 27. In November,RichardLarrance,a former Thornton Heating employee, re-placedGoldman as secretary of Thornton Heating &Cooling.Goldman'sname did not appear on ThorntonHeating's payroll list of March 31.2At all times material to this case,Thornton Heating &Cooling has maintained its office and place of business at139 South Wheeling Road,Wheeling, Illinois. ThorntonHeating's place of business is housed at 137,in the samebuilding.Fred Starck expressly authorizedWaddell touse "Thornton" in the new business without limitation orcharge.However,only Thornton Heating's name ap-pears on the door to 137 and no name appears on the en-trance to 139. Thornton Heating & Cooling's name doesnot appear anywhere on the outside of the building.Thornton Heating leased the premises at 139 to Thorn-tonHeating&Cooling in November 1986, when thelatter firm began its business operations.The record shows that Thornton Heating was also animportant source of rank-and-file personnel for the newcorporation.Thus,ThorntonHeating& Cooling'srecords show that by December 31, 1986, it employed 10employees, including Waddell and Goldman. Of the re-maining eight,seven were on Thornton Heating's payrollas of September 30, 1986 By the end of the first calendarquarter of 1987, Thornton Heating&Cooling's payrollhad increased to 19, of whom 13 had been on ThorntonHeating's payroll as of September 30, 1986.Ialso notethat 6 of the 19 appeared on payroll records of bothfirms for the calendar quarter ending March 31 I findfromWaddell'stestimony and Thornton Heating &Cooling's payroll records that as of December 23, 10 ofits employees were formerly Thornton Heating employ-ees, and the seniority dates shown on those records re-flect when they began working for the latter firm.Employing a substantial number of former ThorntonHeating employees,Thornton Heating & Cooling per-forms both commercial and residential heating, ventilat-ing, and air-conditioning work,but mostly residential. Ifind from Waddell's testimony that Thornton Heating &2 The record does not disclose whether Goldman returned to Thorn-ton Heating's employWaddell testified that he did not know whethershe currently worked for Thornton Heating 306DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCooling employs former Thornton Heating sheet metalworkers Robert J. Miller and James E. Malloy, and athird, newly hired sheet metal worker, Gene M. Rich-ardson. These three employees double as installers. Em-ployee Joseph D. Kiepura, whose name appeared onboth payrolls for the quarter ending March 31, is an in-staller for his current employer, Thornton Heating &Cooling. Superintendent Richard H. Larrance, a formerThornton Heating employee, supervises Thornton Heat-ing & Cooling's sheet metal workers. Service employeeArt Sanchez, whosenameappeared on both payrolls forthe quarter ending March 31, is a serviceman, and thusperforms neither sheet metal work nor installation.Thornton Heating & Cooling also employs formerThorntonHeating employeesWilliam andMichelleStarck on a part-time basis. The two children of FredStarck were on both payroll lists for the quarter endingMarch 31. In their current employment, William is ahelper,assistingin cleaning up, straightening inventory,and emptying wastepaper baskets, and Michelle is anoffice employee. Craig M Veselits, a former ThorntonHeating employee,isanestimator and a draftsman forThornton Heating & Cooling. He also provides draftingfor Thornton Heating. Ed Carey and Dean O'Brien alsowork in Thornton Heating & Cooling's office. Carey, anemployee of that firm,is a salesman.I also find from theundenied testimony of Clarence Schnackel and NicholasGregory and payroll records that O'Brienisand hasbeen at all times since the calendar quarter ending onJune 30, 1986, an employee of Thornton Heating.The record reveals a close relationship betweenThornton Heating and Thornton Heating & CoolingSince the summer of 1987, there has been an interior pas-sage cut through the wall separating their offices. I findfrom the testimony ' of Thornton Heating employeeKerry Seal, and former Thornton Heating employeeNicholas Gregory, that Thornton Heating's fabricationshop located in 137 South Wheeling does work for bothfirms, and that Thornton Heating & Cooling does nothave a fabrication shop. I also find from Gregory's testi-mony that one soft drink dispensing machine located inThornton Heating's fabrication shop, services the em-ployees of both firms. The two firms share the use of aphotocopying machine located in the short hall that linkstheir offices.The rear portion of 139 serves as a ware-house for equipment and supplies such as furnaces, hu-midifiers, cleats, and other items used in the work ofboth Thornton Heating and Thornton Heating & Cool-ing. I find from Kerry Seals' and Gregory's testimonythat thereisa materialstorage area at 137. I also findfrom their testimony that employees of both firms drawequipment and suppliesfromboth locations.Thornton Heating and Thornton Heating & Coolinghave also pooled their vehicles. Thornton Heating Serv-ice employee Kerry Seal makes emergency service callsinThornton Heating & Cooling's van. Nicholas Greg-ory, a former Thornton Heating employee, occasionallydelivered material to his jobsitesusingeither his employ-er's truck or a Thornton Heating & Cooling van. Atother times, a Thornton Heating employee would delivermaterial toGregory, frequently using a Thornton Heat-ing truck, but occasionally in Thornton Heating & Cool-ing's van. Each of the two firms identified its own vehi-cles by painting its firm name on their sidesMark Gre-million observed that Thornton Heating drivers usuallymade deliveries to Thornton Heating & Cooling jobsitesin their firm's trucks. However, on one occasion, Gremil-lion observed a Thornton Heating driver making such adelivery in Thornton Heating & Cooling's van.3The telephone listings, and the treatment of incomingcalls and mailalso contribute to the impression of kin-ship.PresidentWaddell purchased advertising space inthe 1987-1988 telephone yellow page directory, servinga portion of Chicago's suburbs to stimulate ThorntonHeating & Cooling's business. The advertisement pro-claimed that Thornton Heating & Cooling had "over 25years of reliable service in thisarea."4The ad also listedresidential,commercial, and industrial, and portrayedMaster Charge and Visa credit card logos. The tele-phone number listed on the ad was 541-4336. In thecenter of the advertisement were the letters "THC" in aformatwhich closely resembled that of the "THS"shown on the service sticker which ThorntonHeatingaffixes to newly installed furnaces, and shows on its let-terhead. However, Thornton Heating & Cooling was notlisted either in the 1987-1988 Northwest Regional WhitePages issued byIllinoisBell, or in the White pages of the1987-1988 edition of the Community Telephone Directo-ry, serving the same suburban Chicago communities asthe yellow page directory does.Thornton Heating's telephone number was listed inboth the 1987-1988, Northwest Regional White Pagesand the white pages of the 1987-1988 edition of theCommunity Telephone Directory referred to above. Thetelephone number listed for Thornton Heating in thewhite pages was 541-6054Ifind from Fred Starck's testimony that ThorntonHeating's receptionist stationed in its office,answers in-coming calls for both her employer and for ThorntonHeating & Cooling.5 I alsofind from his testimony thatthe two firms are joined on a common telephone system.Ifind from the testimony of Mark Gremillion that callson Thornton Heating & Cooling number could be direct-ed to Fred Starck's office phone. I find from the testimo-3My findings regarding the use of Thornton Heating's and ThorntonHeating & Cooling's vehicles are based on the credited testimony ofNicholas Gregory and Mark Gremillion4 The record does not reveal the basis for the claimed 25 years of serv-iceRobert E Waddell has approximately 18 years' experience in thesheet metal business, including heating, air conditioning, ventilation, in-stallation, and serviceThornton Heating has been in that business onlysince 1974 The record did not disclose when Fred Starck began workingin the installation and servicing of heating, air conditioning, and ventila-tion equipment5Robert E Waddell testified that he did not know if Thornton Heat-ing's secretaries answered Thornton Heating & Cooling's telephone Healso testified that LindaBredingeranswered his firm's phone However,when questioned about how she answered, he first answered "ThorntonHeating and Cooling Thornton " When asked if in fact she answered,"Thornton Heating," he answered that he "never paid much attention"and thus could not answer When pressed further with leading questionsattempting to fathom his recollection of how his phone was answered,Waddell parried counsel's questions with qualified answers which werenot responsive Thus, I found his testimony to be of no help in arriving atmy findings regarding how Thornton Heating & Cooling's incoming callswere answered THORNTON HEATING SERVICEny of Nicholas Gregory, who was an employee ofThornton Heating for 1 year, ending October 30, that onthe average of once per week, Gregory phoned his em-ployer's office for job instructions, and that, he usedeither 541-6054 or, if that line was busy, 541-4336. Re-gardless of which number he used, either "Tina" or"Maureen"would answer, "Thornton Heating Serv-ice."6The record shows that on December 17, ThorntonHeating Cooling's employee, Linda Bredinger, receivedan itemof mail addressed to her employer, Robert E.Waddell, ThorntonHeating& Cooling Co., and a secondone for Fred Starck, Thornton Heating. She also execut-ed a postal service return receipt on behalf of each ad-dressee. There was no showing that she was censured, orotherwise disciplined because she had signed a receiptfor Thornton Heating. Nor was there any showing thatFred Starck objected to her action on his behalf.Ialso note thatin at least one instance,ThorntonHeating& Cooling was able to use its neighbor's nameand warranty to obtain a contract Thus, in a successfulcontract proposal dated June 15, and signed by PresidentWaddell, there was the following warranty:Thornton Heating Service, Inc. warranties entiresystem as installed, parts and labor, for a period of90 days and on extended parts only warranty forthe balance of the first year.The close relationship of the two firms also manifesteditself in the treatment of insurance matters. ThorntonHeating & Cooling's records show that Mark Gremillionwas its employee for 9 weeks ending on June 10.7 I alsofind from his testimony that when he reported for workinMarch, Rick Larrance handed him an insurance book-let, on the cover of which was printed "Thornton Heat-ing Service," Larrance advised Gremillton, in substancethat the booklet contained Thornton Heating & Cool-ing'sinsurance policy.The history of one insurance claim suggests that theofficers of the two firms considered them to be a singleentity.On July 7, Thornton Heating employee Gregorysustained a job-connected injuryThorntonHeating'sworker's compensationinsurancepolicy with State FarmFire and Casualty Company covered Gregory's claim.ThorntonHeatingprepared a report of Gregory's mishapdated July 14. Tina Goldman prepared the report, signedoff as "Secy," and wrote in Thornton Heating's tele-phone number, 541-6054.By letter dated July 30, Patricia Perkins, a claim serv-ice representative for State Farm Fire and Casualty6Gregory did not provide the family names of employees who an-swered the phone when he called However, Thornton Heating's payrolllistfor the quarter ending on March 31, included Maureen B DwyerThe record does not reveal any other person with that given name TinaGoldman is the only "Tina" mentioned in the record before me I find,therefore, that Gregory was refernng to those two employees in his cred-ited testimonyGremillion testified that he worked for Thornton Heating & Coolingbetween March and mid-May He generally impressed me as a candidand reliable witness However, in this instance, I have relied on ThorntonHeating & Cooling's payroll record dated December 23, which weremore likely to be accurate than Gremillion's memory, in view of the ap-parent care with which that record was prepared307Company, advised Thornton Heating & Cooling thatState Farm had received Gregory's claim and was proc-essing it. Ina letter to Gregory bearing the same date,Perkins advised him that State Farm was processing hisHeating & Cooling. The letter shows that a carbon copywas sent to Thornton Heating & Cooling. Perkins issueda third letter, also dated July 30, referring to a checksent to the hospital which had treated Gregory's injury.Again, reference was made to Thornton Heating & Cool-ing asthe insured, and the letter shows that a carboncopy was sent to Thronton Heating & Cooling.I find from Perkins' testimony that Thornton Heatingand ThorntonHeating& Cooling shared the same insur-ance agent, who treated themas a singleentity. She re-ferred to Thornton Heating and Thornton Heating &Cooling by the name "Thornton." In any event, the cor-respondence shows that State Farm processed a Thorn-ton Heating employee'sclaim asif a Thornton Heating &Cooling employee had filed it However, there was noshowing that Tina Goldman or Robert E. Waddell madeany effort to correct this error when it surfaced onThornton Heating & Cooling's copies of State Farm'scorrespondence.The relationship between Thornton Heating and itsneighbor, Thornton Heating & Cooling is most vividlyportrayed by their treatment of employees. Mark Gre-millionobtained employment at Thornton Heating &Cooling in March, afterseeing its ad ina newspaper.When he arrived at Thornton Heating & Cooling,Robert E. Waddell interviewed him initially, for approxi-mately 10 minutes. Waddell explained some of the work,asked a few questions about sheet metal work, showedsome blueprints, and then contacted Fred Starck byphone. Waddell invited Starck to his office.When Starck arrived, he began interviewing Greml-lion about his skills. Starck went on to describe the bene-fitsGremillionwould enjoy if he took the job withThornton Heating & Cooling. Starck also explained that"thiswas a union/non-union shop, that there was twodifferent shops here, and that [Gremillion] would beworking in the Thornton Heating & Cooling end of it."Gremillion began working for Thornton Heating &Cooling in March. On his first day on the job, he report-ed to Robert E. Waddell. After a discussion of Gremil-lion's first assignment,Waddell directed him to see FredStarck.Starck instructed Gremillion to go to a job and dia-grammed the work to be done. Starck told Gremillion totakematerialsfrom the Thornton Heating shop, put themin a van, and go to the job.At first, when Gremillion had any problem or questionabout his work, he telephoned Thornton Heating &Cooling and asked for Robert E. Waddell, Richard H.Larrance, or Craig M. Veselits. However, after 2 or 3weeks,Gremillion took his problems up with FredStarck, at the latter's instructions. On at least two occa-sions,Starck called Gremillion at home to discuss work.While working on a job for Thornton Heating & Cool-ing,Gremillion worked with two ThorntonHeating em-ployees. One of the two, James Malloy, a helper, workedwith Gremillion for a considerable portion of the time 308DECISIONS OF THENATIONALLABOR RELATIONS BOARDThe other Thornton Heating employee, Kerry Seal,worked with Gremillion only for 1 day.During his 9 weeks' employment by Thornton Heating& Cooling, Gremillion suffered reprimands on three orfour occasions.Fred Starck issued most of them.8When employee Kerry Seal applied to Thornton Heat-ing for a job in mid-November 1986, Fred Starck inter-viewed him. In the course of his remarks, Starck ex-plained that he was running a "split shop," that heowned Thornton Heating, the union portion, and that hehad nonunion employees whose"boss" was his partnerStarck did not mention Robert E. Waddell by name.As a rule, either Fred Starck or ThorntonHeating &Cooling's Richard Larrance tells Kerry Seal what workhewillbe doing on the following workday In thecourse of his employment, Seal has, on a few jobsites, re-ceived directions on how to proceed with his work fromSuperintendent Larrance. During a 4- or 5-month job as-signment, during which Seal worked with ThorntonHeating & Cooling employee Robert J. Miller, both FredStarck and Larrance visited the site a few times to seehow the work was progressing. In the summer of 1987,Seal,on instructions from Starck, helped a ThorntonHeating & Cooling employee for 1 day.Periodically, Seal receives along with his paycheck anemergency service work schedule showing which em-ployees are subject to call on weekends, and after hoursduring the week. Seal received a schedule dated August14 listing him, together with another Thornton Heatingemployee, Joe Eberwein, two rank-and-file Heating &Cooling employees, and Superintendent Larrance, whowas to be available "as backup only." The schedule, pre-pared on a Thornton Heating letterhead, did not discloseits source.9Superintendent Larrance is Fred Starck's lieutenant.Larrance oversees the larger service jobs, issues workorders to both Thornton Heating & Cooling's andThornton Heating's employees, including their serviceemployees, and visits jobsites. During the late spring andearly summer, Larrance visited a jobsite at which Thorn-ton Heating employees Seal and Gregory were working.He asked them if they needed anything and gave themdirections for accomplishing their work.Gregory received his job assignments either in person,"from 137 or 139 or by telephone." When a telephonecallwas required, either Gregory would call "the shop"or "the shop" would call his home. When Gregorycalled in, he used either 541-6054 or 541-4336. He alsoreceived written assignments and instruction from eitherFred Starck or Rick Larrance.On one occasion, in November or December 1986,Starck assigned Gregory to work at the Powell resi-dence. Gregory worked there for 1 day along with twoThornton Heating & Cooling employees. The three em-ployees performed residential sheet metal work. They in-stalled supply and return ducts.8Ibasedmy findings regarding Gremillion'sexperienceswhile inThornton Heating & Cooling'semploy,including his encounters withStarck,on Gremillion's testimony9My findings in the preceding three paragraphs are based on KerrySeal's testimonyDuring the period from December 1986 until Febru-ary,Gregory was working on a jobsite at Glenview, Illi-nois,with three other Thornton Heating employees. Atone point, Gregory told Fred Starck that he neededhelp. Starck sent Thornton Heating & Cooling employeeRalph Mischke to Gregory's assistance.Mischke helpedfor about 1 hour.On July 2, Starck told Gregory that there could be nowork on July 3, which was a holiday. If Gregory and hiscolleagues,Clarence Schnackel and Kerry Seal, hadworked on Friday they would have been entitled todouble pay under the 1986 collective-bargaining agree-ment. 10 While Gregory was in Starck's office, he noticeda blackboard showing that Thornton Heating & Coolingemployees Miller and Molloy were scheduled to workon Friday.Gregory also observed that Miller andMolloy would be working at the Scully residence, whereSeal and he, Gregory, had been working. i iDuring his 9 weeks' employment at ThorntonHeating& Cooling, Mark Gremillion regularly put his weeklytimecards in Maureen Dwyer's bin, located in ThorntonHeating'soffice.He received weekly paychecks fromRobert E. Waddell, which carried the signatures of Wad-dell and Lawrence P. Styne, Thornton Heating's book-keeper.Nicholas Gregory, who was an employee of ThorntonHeatingfor 1 year, ending in October, observed Stynehanding out paychecks to ThorntonHeating& Coolingemployees regularly I also find from his testimony thathe regularly observed Thornton Heating & Cooling em-ployees turning in their timecards to Tina Goldman,Maureen Dwyer, or, prior to Dwyer's arrival in early1987, to Alexi, an employee of Thornton HeatingThornton Heating employee Kerry Seal has regularly re-ceived his paycheck at the office in 137.In Juneor July,he observed two Thornton Heating & Cooling employ-ees picking up their paychecks from Styne.InDecember 1986, Thornton Heating's employeescelebrated Christmas with Thornton Heating & Cooling'semployees at a party held at 139 South, Wheeling Road.In the course of the festivities, Fred Starck handed outbonus checks and paychecks to employees of each of thefirms. 12The employees of both firms participated in the nextyear'sChristmas party at 139 South Wheeling Road.Thistime,Starck distributed checks to Thornton Heat-ing'semployees, and Waddell did the same for ThorntonHeating& Cooling's employees. Thornton Heating &Cooling's draftsman,CraigVeselitscollectedmoneyfrom both firms' employees to purchase a gift forStarck.i8to Art VI, sec 6,4,C, of the 1986 contract provided in pertinent partAll work performed on legal holidays vizNew year's Day, Memo-rialDay, Fourth of Julyor days celebrated as such shall be paidfor at the rate of double timeMy findings regarding Gregory's dealings with Fred Starck arebased on Gregory's testimony12My findings regarding the 1986 Christmas party are based on thetestimony of Seal, Schnackel, and Gregory18I based my findings regarding the second Christmas party on Seal'stestimony ofTHORNTON HEATING SERVICEIfind from the credited testimony of Schnackel, Gre-million,and Gregory that Robert E. Waddell has notparticipated in the day-to-day direction of ThorntonHeating & Cooling's employees. In his testimony beforeme, Schnackel identified Robert E. Waddellas an estima-tor employed by ThorntonHeating& Cooling Gremil-lion'stestimony showed that during his brief employ-ment by Thornton Heating & Cooling, Fred Starck su-pervised his work. Indeed, on the first day of that em-ployment,Robert E.Waddell referred Gremillion toStarck.Ultimately, Starck, notWaddell, directed Gre-million'swork, answered his questions, and helped himto obtainmaterialsRobert E. Waddell's role in Gremil-lion's employment was to sign and give a weekly pay-check to him. Gregory's testimony showed that Thorn-ton Heating & Cooling's superintendent, Larrance, di-rected his work on a daily basis Indeed, Gregory con-sidered Larrance to be Starck's "right-hand man " Greg-ory often observed Thornton Heating & Cooling em-ployeesGremillion,Miller,Molloy,Richardson, andMischke talking to Larrance or Starck, in ThorntonHeating'soffice.Absent from Gregory's testimony wasany mentionof Robert E Waddell in a supervisory con-text.InMarch, the Union's business representative, Antho-ny Scavone, heard that two nonunion employees wereworking on a Thornton Heating jobsite. Scavone went tothe site,where he found Thornton Heating & Coolingsheet metal workers Miller and Richardson. The two em-ployees told Scavone that they worked for "Thornton."Scavone telephoned Starck, who denied that the twowere his employees Starck added that they were Thorn-ton Heating & Cooling employees.On a second occasion, in mid-May, Scavone foundMiller and a second nonunion employee at anotherThorntonHeatingjobsite.On June 26, Scavone, onbehalf of the Union, filed the unfair labor practice chargein theinstantcase.A copy of the charge was served onthe Respondent.On July 8, the Union instituted the second step of thegrievance procedure under its then-current collective-bargainingagreementwithThorntonHeating.'TheUnion, by its counsel, notified Thornton Heating of thependinggrievance' on July 18. To date, the dispute re-mainsunresolvedB. Analysis and ConclusionsIn determiningwhether the Respondent violated Sec-tion 8(a)(5) and (1) of the Act, I must consider whetherunder Board law, Thornton Heating and Thornton Heat-ing & Cooling constitute a single employer and whetheran employerwide unit is appropriate in this case. For, if Ifind a single employer relationship and determine that anemployerwide unit is appropriate, then a bargainingagreement covering a unit of Thornton Heating's em-ployees could be binding on Thornton Heating & Cool-ing, along with Thornton Heating's duty to bargain.Neighborhood Roofing,276 NLRB 861, 868 (1985).In determining whether two nominally separate firmsare in fact a single employer, the Board considers fourfactors: (1) functional integration of operations; (2) cen-tralized control of labor relations; (3) common manage-309ment;and (4) common ownership.Watt Electric Co., 273NLRB 655, 657 (1984).Examiningthe facts recitedabove, I find that the record amply shows that the firstthree factors are present in this case.Beyond question, Thornton Heating and ThorntonHeating & Cooling are functionally integratedTheyshare the samepremises,the same telephone system,have whatamountsto a joint motorpool, and otherwiseshare employees and other resources in support of eachother's business.The control of both firms' labor relations resides withFred Starck. The hiring and interviewing of ThorntonHeating & Cooling's Mark Gremillion demonstrated thatFred Starckmaintainscontrol of that firm's labor rela-tions.The record also shows that Starck controls Thorn-ton Heating's labor relations. He interviewed and hiredThornton Heating employees. Further, Starck's signatureappears on a supplemental collective-bargaining agree-ment between the Union and Thornton Heating. Finally,Starck demonstrated his role in the labor relations ofboth firms, soon after Thornton Heating & Cooling'sbirth,when he distributed bonuses and paychecks to em-ployees of both firms at a point Christmas party.The record makes clear that, together, Thornton Heat-ing'sFred Starck and Thornton Heating & Cooling's su-perintendent, Rick Larrance, control the day-to-day de-ployment of their respective sheet metal workers, theirequipment, and material. Fred Starck is the dominantfigure in the supervisionand managementof the twofirms.Larrance is hislieutenant.Ihave also found thatthe sheetmetalemployees of both firms serve on acommon weekend and after-hours emergency serviceroster, drawn up on Thornton Heating stationery. Theemployees of both firms turn their timecards over toThornton Heating office employees and receive pay-checks from a Thornton Heating employee.The less-than-arm's-length relationship between thetwo firms, and the attempt to present themas a singleentity to the public reflect the integration and commonmanagementof the two firms. Although Thornton Heat-ing's and Thornton Heating & Cooling occupy portionsof the same building, only Thornton Heating'sname ap-pears on the structure. The local telephone directorywhite pages list ThorntonHeating'stelephone number,but none for ThorntonHeating& Cooling. The localtelephone yellow page directory contains an advertise-ment and listing for only ThorntonHeating& Cooling.However, whichevernumber one uses,the response willbe "Thornton Heating Service." The use of the sametwo words in the names of both firms and the great simi-larity in their logos stronglysuggest ahope that potentialcustomers will perceive that they have a close kinship.Thornton Heating & Cooling carries the effort into itscontracts which include a provision under which Thorn-ton Heating "warranties" the former's work, including"parts and labor."In sum,the facts before me in this case satisfy theBoard's test for showing that two firms constitute asingleemployer.Accordingly, I find that ThorntonHeating and Thornton Heating & Cooling are and have 310DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbeen since November 17, 1986, a single employerPark-lane Hosiery Co.,203 NLRB 597, 612 (1973).Such a finding, however, does not dispose of the unitissue.For, as the Court stated inSouth Prairie Construc-tion v.Operating Engineers Local 627,425 U.S. 800, 805(1976):[A] determination that two affiliated firms constitutea single employer "does not necessarily establishthat an employerwide unit is appropriate, as the fac-tors which are relevant in identifying the breadth ofan employer's operation are not conclusively deter-minative of the scope of an appropriate unit."An employerwideunit ispresumptively appropriateunder Section 9(b) of the Act.Jackson's Liquors,208NLRB 807, 808 (1974). In thiscase,the facts show thatthe two firms are functionally integrated, that their sheetmetal workers enjoy the same skills, work under a cen-tralizedmanagement, and common supervision, and thatthey work together from time to time. I have also foundthat Fred Starck controls the labor relations of the twofirms.As the record shows that the two firms are closelyallied, I find thata single unit, including the sheet metalemployees of Thornton Heating, and those of ThorntonHeating & Cooling, is appropriate for purposes of collec-tive bargaining.Neighborhood Roofing,supra.'At the hearing, Thornton Heating moved todismissthe' complaint on the ground that there was no showingthat the Union demanded that the collective-bargainingagreementbe extended to ThorntonHeating& Cooling'ssheetmetal employees. However, where, as here, twofirms comprise 'a single employer,and anemployerwideunit is appropriate, the collective-bargaining agreementcovering the employees of one of the firms will bind thesingle employer.WalterN.Yoder & Sons, Inc.,270NLRB 652 fn. 2 (1984). Thus, I find that the Respond-ent's failure to extend the collective-bargaining agree-ment which covered ThorntonHeating'ssheet metal em-ployees to Thornton Heating & Cooling's sheet metalemployees on and after November 17, 1986, violatedSection 8(a)(5) and (1) of the Act. Accordingly, I denythe motionto dismissthe complaint.CONCLUSIONS OF LAW1.Thornton Heating Service,Inc. isan employer en-gagedin commerce within themeaningof Section 2(2),(6), and (7) of the Act.2.ThorntonHeatingService, Inc. and Thornton Heat-ing & Cooling Co. constitutea singleemployer engagedin commerce within themeaningof Section 2(2), (6), and(7) of the Act. '3.SheetMetalWorkers'InternationalAssociationLocal No. 73 is now, and has been at all timesmaterial, alabororganizationwithin the meaning of Section 2(5) ofthe Act.4.The following employees of the Respondent, Thorn-ton Heating Service, Inc. and Thornton Heating & Cool-ing Co., constitute a unit appropriate for collective bar-gaining within the meaningof Section 9(b) of the Act:All employees of Thornton Heating Service, Inc.,and Thornton Heating & Cooling Co, engaged insheet metal work, as described in Article I, Section1.1of the collective bargaining agreement betweenthe Sheet Metal Contractors Association and theUnion, effective from June 1, 1986, until May 31,1988, but excluding guards and supervisors as de-fined in the Act.5.At alltimes material, the Union, Sheet Metal Work-ers' International Association Local No. 73, has been theexclusive collective-bargaining representative of the em-ployees in the appropriate unit, within the meaning ofSection 9(a) of the Act.6.By failing and refusing to recognize and bargainwith the Union as the exclusive representative of all ofits employees in the appropriate unit, including the em-ployees of Thornton Heating & Cooling Co., and by fail-ing to extend the collective-bargaining agreement to theemployees of Thornton Heating & Cooling Co., Re-spondent has violated Section 8(a)(5) and (1) of the Act.7.The aforesaid violations of the Act are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(5) and(1) of the Act, I shall order Respondent to cease anddesist therefrom and to take certain affirmative action de-signed to effectuate the policies of the Act. Specifically,I shall recommend that Thornton Heating Service Inc.and Thornton Heating & Cooling Co. be ordered tohonor the terms of the current collective-bargainingagreement, and to apply the terms of that agreement toall employees in the appropriate unit described above, in-cluding the employees of Thornton Heating & CoolingCo. Respondent shall also be ordered to reimburse thoseunitemployees denied contractual hourly wage andovertime rates, and shall do so in a manner consistentwith Board policy as stated inOgle Protection Service,183NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971),with interest to be computed in the manner prescribed inNew Horizons for the Retarded,283 NLRB 1173 (1987).Finally,Respondent shall be ordered to recognize and,on request, bargain collectively with the Union as the ex-clusive bargaining representative of all their sheet metalemployees, including the employees of Thornton Heating& Cooling Co.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed''14 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses THORNTON HEATING SERVICE311ORDERThe Respondent,Thornton Heating Service, Inc. andThornton Heating&Cooling Co.,Wheeling,Illinois,their officers,agents, successors,and assigns, shall1Cease and desist from(a) Refusing to recognize and bargain collectively withthe Union,Sheet Metal Workers' International Associa-tion LocalNo. 73,as the exclusive bargaining represent-ative of all employees in the following bargaining unit.All employees of Thornton Heating Service, Inc.,and Thornton Heating&Cooling Co., engaged insheet metal work,as described in Article I, Section1.1of the collective bargaining agreement betweenthe Sheet Metal Contractors Association and theUnion,effeetive from June 1, 1986, until May 31,1988, but excluding guards and supervisors as de-fined in the Act.(b)Refusing to apply the terms and conditions of thecollective-bargaining agreement between the Sheet MetalContractors Association and the Union to all employeesin the unit, set forth in paragraph 1(a).(c) In any like or related manner interfering with re-straining or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recognize and, on request, bargain with the Unionas the exclusive bargaining representative of all employ-ees inthe bargaining unit set forth in paragraph 1(a).(b)Apply the terms and conditions of the collective-bargaining agreement between the Sheet Metal Contrac-torsAssociation and the Union to all employees in thebargaining unit set forth in paragraph 1(a), including theemployees of Thornton Heating & Cooling Co.(c)Make employees whole for any loss ofearningssufferedas a resultof the failure to apply the contractualhourly wage and overtime provisions to unit employees,in the manner set forth in the remedy.(d)Preserve and, on request, make available to theBoardor its agentsfor examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at Respondent's jobsites and offices copies ofthe attached notice marked "Appendix." 15 Copies of thenotice, on forms provided by the Regional Director forRegion 13, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-11 If this Order is enforced by a judgment of a United States court ofappeals, thewords in thenotice reading"Posted by Order of the Nation-alLaborRelationsBoard" shall read "PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to recognize and bargain withSheetMetalWorkers' InternationalAssociationLocalNo. 73, as the exclusive bargaining representative of allof you in the following bargaining unit.All employees of ThorntonHeatingService, Inc.,and Thornton Heating & Cooling Co. engaged insheet metal work as described in Article I, Section11of the collective bargaining agreement betweenthe Sheet Metal Contractors Association and SheetMetal Workers' International Association Local No.73, effective from June 1, 1986, until May 31, 1988,but excluding guards and supervisors as defined inthe ActWE WILL NOT refuse to apply to you theterms andconditions of collective-bargainingagreementbetweenthe Sheet Metal Contractors Association and Local No.73.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL recognize and, on request, bargain collec-tivelywith Local No. 73, as the exclusive bargainingrepresentative of those of you in the bargainingunit setforth above, including the sheet metal employees ofThorntonHeating& Cooling Co.WE WILL apply to you the terms and conditions of thecollective-bargainingagreement between the Sheet MetalContractors Association and Local No. 73.WE WILL make you whole for any loss resulting fromour failure to apply the collective-bargainingagreement'shourly wage and overtime rates to you, plus interest.THORNTON HEATING SERVICE, INC.